DETAILED ACTION
Claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 13, and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,070,428. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/346111
U.S. Patent No. 11,070,428
Claim 1: A method implemented on a distributed unit (DU), the method comprising:
Claim 1: A method implemented on a distributed unit (DU), the method comprising:
generating a first message that comprises first configuration information associated with the DU; and 
generating a first message that comprises first configuration information associated with the DU; and 
transmitting the first message to a centralized unit (CU) for exchanging configuration information with the CU, wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station, 
transmitting the first message to a centralized unit (CU) for exchanging configuration information with the CU, wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station, 


wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity.
wherein the first configuration information comprises: identification information of the DU for the CU to identify the DU; a list of public land mobile networks or tracking area identities supported by the DU; a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity.
Instant Application 17/346111
U.S. Patent No. 11,070,428
Claim 2: The method of claim 1, further comprising: generating an update request message that comprises updated configuration information associated with the DU; transmitting the update request message to the CU for updating the first configuration information associated with the DU; and receiving a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating.
Claim 2: The method of claim 1, further comprising: generating an update request message that comprises updated configuration information associated with the DU; transmitting the update request message to the CU for updating the first configuration information associated with the DU; and receiving a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating.
Instant Application 17/346111
U.S. Patent No. 11,070,428
Claim 3: The method of claim 1, further comprising receiving a second message or a third message from the CU, wherein: the second message comprises second configuration information associated with the CU; the second configuration information comprises a list of public land mobile networks supported by the CU; and the third message indicates a failure of the exchanging of configuration information.
Claim 3: The method of claim 1, further comprising receiving a second message or a third message from the CU, wherein: the second message comprises second configuration information associated with the CU; the second configuration information comprises a list of public land mobile networks supported by the CU; and the third message indicates a failure of the exchanging of configuration information.


Claims 7-9, 13, and 16  discloses similar limitations as claims 4-8 of the patent and are therefore rejected for the same reason as indicated above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., (hereinafter Xu), U.S. Publication No. 2019/0166526.

As per claim 1, Xu discloses a method implemented on a distributed unit (DU) [fig. 3, paragraphs 0026, 0176, 0278, a method implemented on a distributed unit (DU) (method for the DU; a distributed unit (DU) in the base station)], the method comprising: 
generating a first message that comprises first configuration information associated with the DU [fig. 3, 6, paragraphs 0024, 0283, 0307, 0312, generating a first message that comprises first configuration information associated with the DU (generating establishment request message includes the DU capability information)]; and 
transmitting the first message to a centralized unit (CU) for exchanging configuration information with the CU [fig. 3, 6, paragraphs 0033, 0061, 0279, 0332, transmitting the first message to a centralized unit (CU) for exchanging configuration information with the CU (sending, by a DU, an F1 establishment request message to a CU)], wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station [paragraphs 0347, 0436, 0541, wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station (the gNB is further divided into CU and DU function entities)], 
wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity [fig. 3, paragraphs 0024, 0281, 0283, 0284, 0312, wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity (serving cell information includes: a tracking area identity (TAI) or a tracking area code (TAC), DU capacity information, protocol (AP) identity allocated by the DU)].

As per claim 2, Xu discloses the method of claim 1, further comprising: 
generating an update request message that comprises updated configuration information associated with the DU [fig. 6, paragraphs 0065, 0118, 0344, generating an update request message that comprises updated configuration information associated with the DU (a DU configuration updating message sent from the DU)]; 
transmitting the update request message to the CU for updating the first configuration information associated with the DU [fig. 6, paragraphs 0067, 0118, 0344, transmitting the update request message to the CU for updating the first configuration information associated with the DU (the CU receives the updated application layer information of the DU)]; and 
receiving a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, receiving a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 3, Xu discloses the method of claim 1, further comprising receiving a second message or a third message from the CU, wherein: 
the second message comprises second configuration information associated with the CU [fig. 6, paragraphs 0065, 0118, 0344, receiving a second message or a third message from the CU, the second message comprises second configuration information associated with the CU (a DU configuration updating message sent from the DU)]; 
the second configuration information comprises a list of public land mobile networks supported by the CU [paragraphs 0024, 0046, the second configuration information comprises a list of public land mobile networks supported by the CU (a list of PLMN identities supported by the CU)]; and 
the third message indicates a failure of the exchanging of configuration information [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, the third message indicates a failure of the exchanging of configuration information (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 7, Xu discloses a method implemented on a centralized unit (CU) [paragraphs 0026, 0031, 0065, a method implemented on a centralized unit (CU) (method includes: using, by the CU)], the method comprising: 
receiving a first message from a distributed unit (DU) for exchanging configuration information with the DU [fig. 3, 6, paragraphs 0033, 0061, 0279, 0332, receiving a first message from a distributed unit (DU) for exchanging configuration information with the DU (sending, by a DU, an F1 establishment request message to a CU)], wherein the first message comprises first configuration information associated with the DU [fig. 3, 6, paragraphs 0024, 0283, 0307, 0312, wherein the first message comprises first configuration information associated with the DU (generating establishment request message includes the DU capability information)], and wherein the CU and the DU cooperate to serve at least one cell in a wireless network as a same base station [paragraphs 0347, 0436, 0541, wherein the CU and the DU cooperate to serve at least one cell in a wireless network as a same base station (the gNB is further divided into CU and DU function entities)], and 
wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity [fig. 3, paragraphs 0024, 0281, 0283, 0284, 0312, wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity (serving cell information includes: a tracking area identity (TAI) or a tracking area code (TAC), DU capacity information, protocol (AP) identity allocated by the DU)].

As per claim 8, Xu discloses the method of claim 7, further comprising: 
receiving an update request message from the DU for updating the first configuration information associated with the DU  [fig. 6, paragraphs 0065, 0118, 0344, receiving an update request message from the DU for updating the first configuration information associated with the DU  (a DU configuration updating message sent from the DU)], wherein the update request message comprises updated configuration information associated with the DU [fig. 6, paragraphs 0067, 0118, 0344, wherein the update request message comprises updated configuration information associated with the DU (the CU receives the updated application layer information of the DU)]; and 
transmitting a second message or a third message to the DU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, transmitting a second message or a third message to the DU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 9, Xu discloses the method of claim 7, further comprising transmitting a second message or a third message to the DU, wherein: 
the second message comprises second configuration information associated with the CU [fig. 6, paragraphs 0065, 0118, 0344, receiving a second message or a third message from the CU, the second message comprises second configuration information associated with the CU (a DU configuration updating message sent from the DU)]; 
the second configuration information comprises a list of public land mobile networks supported by the CU [paragraphs 0024, 0046, the second configuration information comprises a list of public land mobile networks supported by the CU (a list of PLMN identities supported by the CU)]; and 
the third message indicates a failure of the exchanging of configuration information [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, the third message indicates a failure of the exchanging of configuration information (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 13, Xu discloses a distributed unit (DU) [fig. 3, paragraphs 0026, 0176, 0278, a distributed unit (DU) (a distributed unit (DU) in the base station)], comprising: 
a transceiver [fig. 24, paragraphs 0886, a transceiver (the base station transmitter 2403 are collectively referred to as a transceiver)] configured to transmit a first message comprising first configuration information associated with the DU to a centralized unit (CU) for exchanging configuration information with the CU [fig. 3, 6, paragraphs 0033, 0061, 0279, 0332, transmit a first message comprising first configuration information associated with the DU to a centralized unit (CU) for exchanging configuration information with the CU (sending, by a DU, an F1 establishment request message to a CU)], wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station [paragraphs 0347, 0436, 0541, wherein the DU and the CU cooperate to serve at least one cell in a wireless network as a same base station (the gNB is further divided into CU and DU function entities)], 
wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity [fig. 3, paragraphs 0024, 0281, 0283, 0284, 0312, wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity (serving cell information includes: a tracking area identity (TAI) or a tracking area code (TAC), DU capacity information, protocol (AP) identity allocated by the DU)].

As per claim 14, Xu discloses the DU of claim 13, further comprising: 
at least one processor [fig. 24, paragraph 0885, at least one processor (base station processor 2401)] configured to generate an update request message that comprises updated configuration information associated with the DU [fig. 6, paragraphs 0065, 0118, 0344, generate an update request message that comprises updated configuration information associated with the DU (a DU configuration updating message sent from the DU)], and wherein the transceiver is further configured to: 
transmit the update request message to the CU for updating the first configuration information associated with the DU [fig. 6, paragraphs 0067, 0118, 0344, transmit the update request message to the CU for updating the first configuration information associated with the DU (the CU receives the updated application layer information of the DU)]; and 
receive a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, receive a second message or a third message from the CU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 15, Xu discloses the DU of claim 13, wherein the transceiver is further configured to receive a second message or a third message from the CU, wherein: 
the second message comprises second configuration information associated with the CU [fig. 6, paragraphs 0065, 0118, 0344, receiving a second message or a third message from the CU, the second message comprises second configuration information associated with the CU (a DU configuration updating message sent from the DU)]; 
the second configuration information comprises a list of public land mobile networks supported by the CU [paragraphs 0024, 0046, the second configuration information comprises a list of public land mobile networks supported by the CU (a list of PLMN identities supported by the CU)]; and 
the third message indicates a failure of the exchanging of configuration information [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, the third message indicates a failure of the exchanging of configuration information (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 16, Xu discloses a centralized unit (CU) [paragraphs 0026, 0031, 0065, a centralized unit (CU) (the CU)], comprising: 
a transceiver [fig. 24, paragraphs 0886, a transceiver (the base station transmitter 2403 are collectively referred to as a transceiver)] configured to receive a first message from a distributed unit (DU) for exchanging configuration information with the DU [fig. 3, 6, paragraphs 0033, 0061, 0279, 0332, receive a first message from a distributed unit (DU) for exchanging configuration information with the DU (sending, by a DU, an F1 establishment request message to a CU)], wherein the first message comprises first configuration information associated with the DU [fig. 3, 6, paragraphs 0024, 0283, 0307, 0312, wherein the first message comprises first configuration information associated with the DU (generating establishment request message includes the DU capability information)], and wherein the CU and the DU cooperate to serve at least one cell in a wireless network as a same base station [paragraphs 0347, 0436, 0541, wherein the CU and the DU cooperate to serve at least one cell in a wireless network as a same base station (the gNB is further divided into CU and DU function entities)], and 
wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity [fig. 3, paragraphs 0024, 0281, 0283, 0284, 0312, wherein the first configuration information comprises: a protocol version of the DU; and information about network slices supported by the DU per each tracking area identity (serving cell information includes: a tracking area identity (TAI) or a tracking area code (TAC), DU capacity information, protocol (AP) identity allocated by the DU)].

As per claim 17, Xu discloses the CU of claim 16, wherein the transceiver is further configured to: 
receive an update request message from the DU for updating the first configuration information associated with the DU  [fig. 6, paragraphs 0065, 0118, 0344, receive an update request message from the DU for updating the first configuration information associated with the DU  (a DU configuration updating message sent from the DU)], wherein the update request message comprises updated configuration information associated with the DU [fig. 6, paragraphs 0067, 0118, 0344, wherein the update request message comprises updated configuration information associated with the DU (the CU receives the updated application layer information of the DU)]; and 
transmit a second message or a third message to the DU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, transmit a second message or a third message to the DU, wherein: the second message indicates a confirmation of the updating, and the third message indicates a failure of the updating (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

As per claim 18, Xu discloses the CU of claim 16, wherein the transceiver is further configured to transmit a second message or a third message to the DU, wherein: 
the second message comprises second configuration information associated with the CU [fig. 6, paragraphs 0065, 0118, 0344, receiving a second message or a third message from the CU, the second message comprises second configuration information associated with the CU (a DU configuration updating message sent from the DU)]; 
the second configuration information comprises a list of public land mobile networks supported by the CU [paragraphs 0024, 0046, the second configuration information comprises a list of public land mobile networks supported by the CU (a list of PLMN identities supported by the CU)]; and 
the third message indicates a failure of the exchanging of configuration information [fig. 7, paragraphs 0133, 0162, 0168, 0464, 0495, 0538, the third message indicates a failure of the exchanging of configuration information (the CU sends a UE context releasing message to the S-DU; DU receives an indication of stopping data transmission from the CU)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Byun et al., (hereinafter Byun), U.S. Publication No. 2019/0387444 (Provisional Support 62/488076 – filed 4/21/2017).

As per claim 4, Xu discloses the method of claim 1, Xu does not explicitly disclose further comprising: receiving a status request message from the CU, wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU; generating a status update message that comprises at least some of the resource status information requested by the CU; and transmitting the status update message to the CU.
However, Byun teaches receiving a status request message from the CU [fig. 13A, paragraphs 0092, 0093, 0146, 0167, receiving a status request message from the CU (the CU may transmit to the source DU a DU status reporting request message)], wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU [fig. 13A, paragraphs 0092, 0093, 0146, 0167, wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU (CU may initiate the change of the DU by requesting the target DU to allocate a radio resource)]; generating a status update message that comprises at least some of the resource status information requested by the CU [fig. 13A, paragraphs 0092, 0093, 0131, 0146, 0167, generating a status update message that comprises at least some of the resource status information requested by the CU (DU may respond to the CU)]; and transmitting the status update message to the CU [fig. 13A, paragraphs 0092, 0093, 0131, 0146, 0167, transmitting the status update message to the CU (DU may respond to the CU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by receiving a status request message from the CU as taught by Byun because it would provide the Xu's method with the enhanced capability of minimizing signaling between DU and CU [Byun, paragraph 0007, 0121, 0205].

As per claim 5, Xu discloses the method of claim 4, wherein the resource status information comprises at least one of following information for the at least one cell: 
a global cell identity of each cell related to the resource status information; load information of hardware per cell; radio resource usage per cell; overall available resource level in the at least one cell in downlink and uplink [paragraphs 0283, 0290, 0308, 0335, 0341, 0502, a global cell identity of each cell related to the resource status information (cell identity may be a global cell identity or a cell identity unique on the DU)].

As per claim 6, Xu discloses the method of claim 4, further comprising transmitting a fourth message to the CU [fig. 3, paragraphs 0021, 0318, transmitting a fourth message to the CU (the DU sends a cell establishment response message to the CU)], Xu does not explicitly disclose wherein: the fourth message indicates a measurement failure of resource status information in all of the at least one cell.
However, Byun teaches wherein the fourth message indicates a measurement failure of resource status information in all of the at least one cell [fig. 11A, 14A, paragraphs 0088, 0144, 0145, 0179, wherein the fourth message indicates a measurement failure of resource status information in all of the at least one cell (source DU may transmit to a CU a message including the measurement report message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by indicating a measurement failure of resource status information in all of the at least one cell as taught by Byun because it would provide the Xu's method with the enhanced capability of minimizing signaling between DU and CU [Byun, paragraph 0007, 0121, 0205].

As per claim 10, Xu discloses the method of claim 7, Xu does not explicitly disclose further comprising: transmitting a status request message to the DU, wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU; and receiving a status update message from the DU, wherein the status update message comprises at least some of the resource status information requested by the CU.
However, Byun teaches transmitting a status request message to the DU [fig. 13A, paragraphs 0092, 0093, 0146, 0167, transmitting a status request message to the DU (the CU may transmit to the source DU a DU status reporting request message)], wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU [fig. 13A, paragraphs 0092, 0093, 0146, 0167, wherein the status request message is sent by the CU for requesting resource status information related to the at least one cell associated with the DU (CU may initiate the change of the DU by requesting the target DU to allocate a radio resource)]; and receiving a status update message from the DU [fig. 13A, paragraphs 0092, 0093, 0131, 0146, 0167, receiving a status update message from the DU (DU may respond to the CU)], wherein the status update message comprises at least some of the resource status information requested by the CU [fig. 13A, paragraphs 0092, 0093, 0131, 0146, 0167, wherein the status update message comprises at least some of the resource status information requested by the CU (DU may respond to the CU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by receiving a status request message from the CU as taught by Byun because it would provide the Xu's method with the enhanced capability of minimizing signaling between DU and CU [Byun, paragraph 0007, 0121, 0205].

As per claim 11, Xu discloses the method of claim 10, wherein the resource status information comprises at least one of following information for the at least one cell: 
a global cell identity of each cell related to the resource status information; load information of hardware per cell; radio resource usage per cell; overall available resource level in the at least one cell in downlink and uplink [paragraphs 0283, 0290, 0308, 0335, 0341, 0502, a global cell identity of each cell related to the resource status information (cell identity may be a global cell identity or a cell identity unique on the DU)].

As per claim 12, Xu discloses the method of claim 10, further comprising receiving a fourth message from the DU [fig. 3, paragraphs 0021, 0318, receiving a fourth message from the DU (the DU sends a cell establishment response message to the CU)], Xu does not explicitly disclose wherein: the fourth message indicates a measurement failure of resource status information in all of the at least one cell.
However, Byun teaches wherein the fourth message indicates a measurement failure of resource status information in all of the at least one cell [fig. 11A, 14A, paragraphs 0088, 0144, 0145, 0179, wherein the fourth message indicates a measurement failure of resource status information in all of the at least one cell (source DU may transmit to a CU a message including the measurement report message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by indicating a measurement failure of resource status information in all of the at least one cell as taught by Byun because it would provide the Xu's method with the enhanced capability of minimizing signaling between DU and CU [Byun, paragraph 0007, 0121, 0205].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards, U.S. Publication No. 2022/0095402, discloses negotiating a common set of protocol versions and capabilities to be used between the DU and the CU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469